DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 20-21, 27-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 20, 21, 29-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. US Patent Publication No. 20200343196.
Regarding claim 1. Tsai discloses a semiconductor package (refer to Figs: 12-15, also see Fig. 18-19 for antenna embodiments), comprising: a substrate (100); a semiconductor component (semiconductor chip 11) disposed on the substrate; a feeding element (metal posts 311) disposed on the substrate through a solder material (Fig. 14, bottom of the feeding posts 311 are material 311b formed in ball shape thus 
Regarding claim 4. Tsai discloses the semiconductor package of claim 1, further comprising a shielding element surrounding the feeding element and configured to reduce loss of the RF signal (refer to Fig. 12, shielding posts 310 laterally surround the signal posts 311).
Regarding claim 5. Tsai discloses the semiconductor package of claim 4, wherein the shielding element includes at least one opening (Fig. 12, shielding posts 310 are spaced thus have at least one opening).
Regarding claim 6 Tsai discloses The semiconductor package of claim 4, wherein the shielding element includes a plurality of pieces spacing apart from each other (refer to Fig. 12, shielding posts 310 are a plurality of pieces spaced apart).
Regarding claim 7. Tsai discloses the semiconductor package of claim 1, further comprising an antenna, wherein the antenna comprises a first connector layer electrically connected to the feeding element (¶119 discloses an antenna is connected to the signal posts 311 through bonding pads (first connector layer)).
Regarding claim 8. Tsai discloses the semiconductor package of claim 7, further comprising a second connector disposed on the feeding element to connect to the first 
Regarding claim 9. Tsai discloses the semiconductor package of claim 1, wherein the first encapsulant encapsulates a first side surface of the semiconductor component and is disposed between the semiconductor component and the substrate (refer to Fig. 13, encapsulant 500 covers the sides of the chip 11 and is disposed extending the vertical distance from the top of the chip 11 to the substrate thus is deemed between in the vertical direction).
Regarding claim 2. Tsai discloses the semiconductor package of claim 9, further comprising a connection connecting the semiconductor component to the substrate and encapsulated through the first encapsulant (Fig. 13, solder bumps 511 connect substrate 100 to the chip 11 and are laterally surrounded by the underfill 611 which is surrounded by the encapsulant 500 thus the bumps are encapsulated by 500).
Regarding claim 31: Tsai discloses the semiconductor package of claim 9, further comprising a compartment (glue wall 401) extending from a top surface of the first encapsulant to a bottom surface of the first encapsulant (wall 401 extends the height of the encapsulant 500, refer to Fig. 12-15) and separating the feeding element from the semiconductor component (401 is formed to separate the posts 311 from the chip 11, see Fig. 12-15) and a height of the compartment is substantially the same as a sum of that of the feeding element and that of the solder material (height of the wall 401 is the height of the post and solder, see Fig. 14-15).
Regarding claim 3: Tsai discloses the semiconductor package of claim 31, wherein the first encapsulant includes fillers (¶83 discloses molding 500 may be same 
Regarding claim 10: Tsai discloses the semiconductor package of claim 31, further comprising a shielding layer (Fig. 13, layer 520) disposed on the first encapsulant to connect the compartment (520 extends to the glue wall 401), wherein the shielding layer is disposed over a top surface of the semiconductor component, and the shielding layer is extended beyond the first side surface of the semiconductor component and a second side surface opposite to the first side surface of the semiconductor component (layer 520 extends beyond both lateral sides as of the semiconductor chip 11 as shown in Fig. 13).
Regarding claim 32. Tsai discloses the semiconductor package of claim 10, wherein the shielding layer extends to a side surface of the first encapsulant and a side surface of the substrate (refer to Fig. 13, layer 520 extends to the outer lateral side of both the encapsulant 500 and the substrate 100).
Regarding claim 30. Tsai discloses the semiconductor package of claim 1, further comprising a second encapsulant encapsulating a side surface of the semiconductor component and connecting to a side surface of the first encapsulant at an interface, wherein the second encapsulant is disposed between the semiconductor component and the substrate (refer to Fig. 13, underfill 611 connects to a side of the encapsulant 500 and encapsulates a side of the semiconductor chip 11 and is disposed between the chip and the substrate 100 in vertical direction).

Regarding claim 12. Tsai discloses the semiconductor package of claim 11, wherein further comprising a solder material connecting the RF structure to the substrate, wherein the solder material is encapsulated through the second encapsulant (refer to Fig. 14, bottom of RF 311 is a ball shape 311b connected to ground plane on the substrate 215, thus RF is connected to substrate via a solder material, encapsulant 401 surrounds the solder (refer to Fig. 14) and 500 encapsulates the surrounding sides of the encapsulant 401 (see Fig. 13) and thus also the solder).
Regarding claim 13: Tsai discloses the semiconductor package of claim 11, wherein a top surface of the second encapsulant is in coplanar with a top surface of the first encapsulant (refer to Fig 15 shows the top of the encapsulant 401 is coplanar with layer 520 which is formed directly on encapsulant 500 in Fig. 13, thus encapsulant 500 is coplanar with encapsulant 401).
Regarding claim 14. Tsai discloses the semiconductor package of claim 12, wherein the RF structure includes a feeding element (311 is connected to RF signal ¶119) and a shielding element (310 are grounded thus shielding, ¶119) adjacent to the feeding element (refer to Fig. 12, 310 and 311 are adjacent each other), the feeding 
Regarding claim 20. Tsai discloses a semiconductor package (Figs. 12-15), comprising: a substrate (100); a semiconductor component (semiconductor chip 11) disposed on the substrate: a radio frequency (RF) structure (metal posts 310/311) disposed on the substrate, the RF structure including a feeding element (311) and a shielding element (310) adjacent to the feeding element; a compartment (wall formed by  401) separating the semiconductor component from the RF structure (refer to at least Fig. 12); and an encapsulant encapsulates the semiconductor component, the compartment, and the RF structure (encapsulant 500 encapsulates the sides of the semiconductor chip 11, compartment 401, and the RF 310/311), wherein the encapsulant exposes a top surface of the compartment, a top surface of the feeding element, and a top surface of the shielding element (refer to Fig. 12-14, tops of the compartment 401, feeding element 311 and shielding 310 are exposed and contacting layer 520).
Regarding claim 21: Tsai discloses the semiconductor package of claim 20, wherein the shielding element surrounds the feeding element (Fig. 12, posts 310 are formed to laterally surround the posts 311).
Regarding claim 29: Tsai discloses the semiconductor package of claim 20, further comprising a shielding layer disposed on the encapsulant and connecting to the exposed top surface of the compartment, the exposed top surface of the feeding .

Claim(s) 15-17, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. US Patent Publication No. 20180211925.
Regarding claim 15. Tsai discloses a semiconductor package (Fig. 2D), comprising: a substrate (substrate 20); a semiconductor component (21 on left side) disposed on the substrate: a radio frequency (RF) structure (21 on right side that is flip chip) disposed on the substrate; and a compartment disposed on the substrate and separating the RF structure from the semiconductor component (refer to Fig. 2D, shielding member 22 separates electronic components 21 from each other), wherein the compartment inclines inwardly from a top surface of the compartment toward the substrate (the shielding member  22 is formed with wider top than bottom thus inclines inwardly toward substrate 20). 
Regarding claim 16. Tsai discloses (Currently Amended) The semiconductor package of claim 15, further comprising a shielding layer (layer 25) disposed over the semiconductor component and connected to the top surface of the compartment (layer 25 connects to the top portions of shielding members 22, ¶34).
Regarding claim 17. Tsai discloses (Currently Amended) The semiconductor package of claim 15, further comprising a solder material connecting the RF structure to the substrate (solder 210 connects flip chip RF chip 21 to substrate, ¶25).

Regarding claim 28. Tsai discloses the semiconductor package of claim 27, wherein the encapsulant includes fillers, and a lateral surface of the compartment and a surface of at least one of the fillers are substantially coplanar (encapsulant is made of epoxy resin, polyimide, or molding (¶30) thus is deemed to have some type of filler in order to have a chemical structure, note that the chemical elements or composition of the filler is not claimed, Fig. 2D shows lateral surface of the shielding member 22 (compartment) has a coplanar surface with the encapsulant 24 thus filling of the encapsulant would also be coplanar).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829